     Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 1 of 6




             Exhibit 1
to Plaintiffs’ Supplemental Brief in Support of
Plaintiffs’ Motions for Summary Judgment and
                Class Certification

           Case No.:1:20-cv-01104-ESH
Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 2 of 6
                                                                  1



                UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA
----------------------------X

ANGE SAMMA, et al,

                         Plaintiffs

                    v.             Civil Action 20-1104-ESH

 U.S. DEPARTMENT OF DEFENSE et al,

                          Defendants

-----------------------------X
                                             Washington, D.C.
                                   Friday, June 26, 2020
                                             10:00 a.m.

               TRANSCRIPT OF TELECONFERENCE
          BEFORE THE HONORABLE ELLEN SEGAL HUVELLE
                UNITED STATES DISTRICT JUDGE
APPEARANCES:

For the Plaintiffs: Scarlet Kim, Esq.
                    Arthur B. Spitzer, Esq.
                    Noor Zafar, Esq.
                    AMERICAN CIVIL LIBERTIES
                      UNION FOUNDATION
                    125 Broad Street, 18th Floor
                    New York, NY 10004
                    (917) 913-4923

For the Defendant:Nathan Michael Swinton, Esq.
                    U.S. DEPARTMENT OF JUSTICE
                    Civil Division, Litigation Branch
                    1100 L Street NW
                    Washington, DC 20530
                    (202) 305-7667

                       Maj. Joseph Nosse
                       U.S. DEPT. OF ARMY


Court Reporter:        Lisa Walker Griffith, RPR
                       U.S. District Courthouse
                       Room 6507
                       Washington, D.C. 20001
                       (202) 354-3247
     Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 3 of 6
                                                                          49



1    word "accession" for the reservists.

2               Mr. Swinton, these types of complications make it

3    difficult for us to figure these things out.         When does a

4    reservist -- do you agree under the provision that you

5    quoted to us, that a reservist for purposes of the one year,

6    gets credit for basic, has to do basic but he also can add

7    on his reservist time to make up for a year.         So it's going

8    to be 180 of basic, plus if he has been in the reserves for

9    six months or whatever it takes.

10              MR. SWINTON:    I don't know if I agree with that,

11   Your Honor.    I think the understanding that we had was that

12   the date starts when you begin active duty training, and

13   that does not start until you are shipped to basic training,

14   drilling periods, in other words, did not count for that

15   creditable services because it doesn't constitute active

16   duty training.    It is not active duty service.

17              MS. KIM:    Your Honor, that is an incorrect

18   interpretation of the DOD.      We're happy to submit briefing

19   on this issue or point you to the appropriate authorities.

20              THE COURT:    For purposes of the one year, it

21   requires the reservist -- this is a quote -- complete at

22   least one year of satisfactory towards non-regular

23   retirement in accordance with 1215.07 of the DODI.          That

24   says in paragraph 3.1A, that a qualifying year of creditable

25   service for the non-regular retirement is a full year during
     Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 4 of 6
                                                                        50



1    which a member of an active component or reserve is credited

2    with at least 50 retirement points a year began from the

3    date the reservist entered into active service or active

4    status in a reserve component.       Reservists are credited one

5    retirement point per day of active service.

6               Is that the provision that you are pointing to,

7    Ms. Kim?

8               MS. KIM:    Yes, Your Honor.     As I stated before,

9    the government appears to conflate active duty with active

10   status in a reserve component.       Active status in a reserve

11   component begins when a selected reservist begins drilling.

12              MAJ. NOSSE:    Your Honor, I think the operative

13   part of that DODI has to do with the anniversary year in

14   which you can start accruing time towards the 20 years in

15   the reserve.

16              I don't disagree that the drilling periods accrue

17   points towards retirement.      However, the 20 years, which is

18   the years of creditable service towards retirement, the

19   anniversary year for that does not start until those

20   reservists show up to basic training.        So any drilling

21   period prior that they may have gone to prior to showing up

22   to basic training, they're going to get points for those and

23   receive retirement points for those that.         But that time

24   does not count toward 20 years of service until they access.

25   And that is outlined where it specifies the anniversary
     Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 5 of 6
                                                                             51



1    year, creditable services and when that anniversary year

2    begins.

3               And it's not that we're conflating active duty

4    time with active service.      But that period does not begin

5    until they have gone to basic training, Your Honor.

6               THE COURT:    Is that part of 1215.07 about when

7    they start to include points toward retirement?

8               MAJ. NOSSE:    Yes, Your Honor, if you give me a

9    second, I can find the provision regarding when the

10   anniversary year begins.

11              MS. KIM:    Just to add a point, Your Honor.           The

12   government's surreply states specifically that a selected

13   reservist isn't accessed until they have begun receiving

14   compensation and are eligible for certain benefits including

15   creditable service.     So it is not quite clear to me why the

16   anniversary year date is relevant at all.

17              And just to note that plaintiff Isiaka, who has

18   begun drilling, has begun receiving compensation and earning

19   creditable service on the basis of his drills.

20              The government's point seems to be that the time

21   period, the year clock doesn't begin until selected

22   reservists ship to basic training.        If that's the case, then

23   the time they would have to wait before they're eligible for

24   an N-426 certification would be significantly more than a

25   year, depending on when they actually ship, even if they
     Case 1:20-cv-01104-ESH Document 33-1 Filed 07/02/20 Page 6 of 6
                                                                         52



1    have already started drilling.

2               THE COURT:    This is pretty important.       The

3    question is are you measuring one year from the time

4    somebody begins drilling and after that basic.          I understand

5    under your policy, you've got to get to basic for six

6    months.   But if you have been drilling for the prior six

7    months, do you have to wait?       Because it says in the policy

8    inclusive of basic, you have to have a year.         It doesn't say

9    you have to have a year of active.

10              MAJ. NOSSE:    Yes, Your Honor.     I think the other

11   thing to consider, Your Honor, is that based on the service,

12   potentially reservists are able to apply for naturalization

13   sooner than that year in the sense where they complete both

14   basic training and their follow-on technical training or

15   specialization training, if they complete that all in one

16   block, which will take approximately six months or so,

17   depending on the service, they're going to receive a DD-214,

18   which will potentially characterize their service as a

19   separation from active duty for that time period.          So, it

20   almost renders the N-426 and the certification of an N-426

21   unnecessary for some of those folks.

22              In the cases where those people don't complete

23   basic training right away, where they do some type of split

24   training, where they complete a period of active duty

25   training one summer and then go the following summer for
